COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                                  ORDER OF ABATEMENT

Appellate case name:        Mark F. Hanks v. The Huntington National Bank

Appellate case number:      01-15-00188-CV

Trial court case number:    1056196

Trial court:                County Civil Court at Law No. 4 of Harris County

        On March 5, 2015, appellant, Mark F. Hanks, filed an “Emergency Motion to
Review Excessiveness of Bond, to Establish Appellant’s Indigence, and to Stay the
Issuance of Any Writ of Possession.” Appellant seeks emergency relief primarily to stay
the trial court’s final judgment, issued on February 23, 2015, in this forcible detainer
action, with respect to the $41,589.00 supersedeas bond because the writ of possession is
to be issued if he does not vacate his house by March 8, 2015, pursuant to Texas Rule of
Appellate Procedure 24.4.
        The Court grants appellant’s motion to stay the issuance of the writ of possession
until the appeal in this Court is finally decided or the Court otherwise orders the stay
lifted. See TEX. R. APP. P. 24.4(c). Also, we abate this case and remand the cause to
the trial court for the entry of findings of fact and conclusions of law or for the taking of
evidence, if none has been made, with respect to the amount of the supersedeas bond in
light of appellant’s affidavit of indigence filed in the trial court on February 25, 2015.
See TEX. R. APP. P. 24.4(d); 24.2(c)(1)-(3).
       Accordingly, the Court orders the trial court clerk to file, within 10 days of the
date of this order or within 10 days of the date of any hearing, a supplemental clerk’s
record, with a copy of the findings of fact and conclusions of law and any order, with the
Clerk of this Court. Accordingly, this case is abated, treated as a closed case, and
removed from this court’s active docket. This case will be reinstated on this court’s
active docket when a supplemental clerk’s record that complies with this order, and a
reporter’s record if a hearing is held, are filed in this court. The court will also consider
an appropriate motion to reinstate the appeal filed by either party.
      It is so ORDERED.

Judge’s signature: /s/ Evelyn Keyes
                   X Acting individually    Acting for the Court

Date: March 6, 2015




                                           2